DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 8-11, filed 09 February 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jerding et al. (US 2002/0104097 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 12, 13, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2009/0231466 A1) in view of Jerding et al. (US 2002/0104097 A1).
Regarding claim 1, Morgan discloses a method implemented on at least one machine, wherein each of the at least one machine having at least one processor and one storage (Paragraphs 0031, system with at least one processor and storage), the method comprising: obtaining, by the at least one processor, capacity information of the storage, the capacity information including a remaining capacity of the storage; (Paragraphs 0005 and 0018, determining when a certain percentage threshold of a memory’s total storage capacity and what amount of memory is available)	determining, by the at least one processor, the remaining capacity of the storage is equal to or less than a capacity threshold; (Paragraphs 0018 and 0022, determining if the amount of memory available is below a threshold amount or reaching a certain threshold of availability when reaching a certain capacity of stored files)	ranking stored contents in the storage based on one or more features of the stored contents; (Paragraph 0017, ranking files based on criteria, such as age)	and deleting at least part of the stored contents based on the ranking (Paragraph 0022, files with a low priority ranking are deleted).	Morgan does not clearly disclose ranking stored contents in the storage based on one or more features of the stored contents after determining that the remaining capacity of the storage is equal to or less than the capacity threshold.	Jerding discloses determining if a system heap has enough memory capacity for storing an application (Paragraph 0061 and figure 7, element 112) and if there is not sufficient memory capacity, assigning priorities to applications and data that are used to implement a step that removes the applications and data based on the priorities (Paragraph 0065 and figure 7, element 114).	Jerding’s technique of assigning priorities to applications and data that are used to implement a step that removes the applications and data based on the priorities when it is determined there is not enough memory capacity would have been recognized by one of ordinary skill in the art to be applicable to the determination if an amount of memory available is below a threshold amount and priority ranking files based on criteria using the priority rankings to delete files of Morgan and the results would have been predictable in the assigning of priority rankings to applications and data that are used to delete files when it is determined that the amount of memory capacity is below a threshold. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Morgan discloses wherein the at least one processor obtains the capacity information by a measurement operation on the storage initiated by a triggering signal (Paragraphs 0017 and 0018 and figure 2, checking the amount of memory available after storing files on the memory).
Regarding claim 3, Morgan discloses wherein the triggering signal is transmitted when the machine is powered on and subsequent every preset time period, or when the storage performs a storing or deleting operation (Figure 2, elements 238 and 240, checking the available memory after storing files in the memory).
Regarding claim 5, Morgan discloses wherein the capacity threshold includes a percentage ratio or a size of storage capacity (Paragraph 0022, thresholds can be a percentage availability, such as 10% availability).
Regarding claim 6, Morgan discloses wherein the one or more features of the stored contents include number of uses, storage time (Paragraph 0017, age of recording of the files), latest use time, or size.
Regarding claims 12 and 20, similar reasoning as discussed in claim 1 is applied.
Regarding claim 13, similar reasoning as discussed in claim 2 is applied.
Regarding claim 15, similar reasoning as discussed in claim 5 is applied.
Regarding claim 16, similar reasoning as discussed in claim 6 is applied.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2009/0231466 A1) in view of Jerding et al. (US 2002/0104097 A1) and further in view of Xue et al. (US 2014/0329568 A1).
Regarding claim 4, Morgan in view of Jerding discloses all limitations as discussed in claim 1.	Morgan further discloses that a threshold can be set by a user (Paragraph 0015).	Morgan in view of Jerding does not clearly disclose determining whether the capacity threshold is valid; and in response to the determination that the capacity threshold is invalid, update the capacity threshold.	Xue discloses a system that can determine a threshold is invalid and subsequently updating it (Paragraph 0122).	Xue’s technique of determining if thresholds are invalid and subsequently updating it would have been recognized by one of ordinary skill in the art to be applicable to the threshold that can be set by a user to any value for determining capacity information of memory of Morgan in view of Jerding and the results would have been predictable in determining if any user set thresholds for determining capacity information of memory are invalid and subsequently updating the thresholds. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, similar reasoning as discussed in claim 4 is applied.
Claims 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2009/0231466 A1) in view of Jerding et al. (US 2002/0104097 A1) and further in view of Zhang (US 2013/0268738 A1).
Regarding claim 7, Morgan in view of Jerding discloses all limitations as discussed in claim 6.	Morgan further discloses ranking the one or more stored contents based on the storage time of the one or more stored contents (Paragraph 0017, ranking files based on age).	Morgan in view of Jerding does not clearly disclose wherein the ranking the stored contents based on one or more features of the stored contents comprises: determining a threshold of number of uses; determining there are one or more stored contents whose number of uses are equal to or less than the threshold of number of uses.	Zhang discloses determining if a number of access to a certain file reaches a threshold (Paragraph 0030).	Zhang’s technique of determining if a number of accesses to a certain file reaches a threshold would have been recognized by one of ordinary skill in the art to be applicable to the ranked stored files on memory of Morgan in view of Jerding and the results would have been predictable in the determination of a number of accesses to ranked files reaches a threshold. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Morgan discloses wherein the deleting a part of the stored contents based on the ranking comprises: deleting the stored contents with the earliest storage time (Paragraph 0017, files can be ranked based on age where files ranked as low priority can be deleted when availability of storage is too low, paragraph 0022).
Regarding claim 17, similar reasoning as discussed in claim 7 is applied.


Allowable Subject Matter
Claims 9-11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any objections are resolved.
Regarding claim 9, the prior art does not clearly disclose the method of claim 6, wherein the ranking the stored contents based on one or more features of the stored contents further comprises: determining a threshold of number of uses; determining there is no stored content whose number of uses is equal to or less than the threshold of number of uses; and ranking the stored contents based on a ratio of the storage time to the number of uses.
Regarding claim 11, the prior art does not clearly disclose the method of claim 6, further comprising: determining a threshold of latest use time; and determining the latest use time of a stored content is later than the threshold of latest use time; and precluding the stored content from ranking.
Regarding claim 18, similar reasoning as discussed in claim 9 is applied.
Regarding claim 19, similar reasoning as discussed in claim 11 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hughes et al. (US 2006/0136446 A1) discloses prioritizing files for deletion based on storage thresholds.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613